Citation Nr: 1551017	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  06-14 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for a heart disorder to include as secondary to service-connected hypertension disability. 

3.  Entitlement to service connection for a chronic disorder manifested by right ear and neck pain. 

4.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 

5.  Entitlement to a compensable evaluation for hypertension disability. 

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served in the United States Army from May 1979 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In a May 2004 rating decision, the RO, in part, granted the Veteran entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable rating effective January 1, 2004, and denied entitlement to service connection for a bilateral foot disability, a neck disability, and a low back disability.

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In March 2012, the Board issued a decision that, in part, denied the appealed claims of entitlement to service connection for neck disorder, low back disorder, and bilateral foot disorder, and remanded claims of entitlement to an increased rating for bilateral hearing loss and TDIU.  

The Veteran has also appealed to a February 2013 rating decision that denied his claims for an increased rating for hypertension disability and for service connection for heart disorder. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312   (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In April 2014, the Board vacated that portion of the March 2012 decision that denied service connection for neck, low back, and bilateral feet disabilities.  

In May 2014, the Board issued a new decision, in which, it denied the claims for entitlement to service connection for bilateral foot, low back and neck disorders, and remanded the claims for service connection for heart disorder, increased ratings for hypertension and bilateral hearing loss, and claim for TDIU to the RO (via the Appeals Management Center (AMC)) in order to issue a statement of the case (SOC) on the claims for heart disorder and hypertension and to issue a supplemental statement of the case (SSOC) for claims of bilateral hearing loss and TDIU. 

The Veteran appealed the Board's 2014 denial of his service connection claims to the United States Court of Appeals for Veterans Claims (the Court).  In a June 2015 Memorandum Decision, the Court upheld the Board's decision with regard to the denial of bilateral foot and low back disorder claims, but vacated the Board's decision with respect to the denial of service connection for neck disorder, and remanded the case for compliance with the terms of the Memorandum Decision.  In this regard, the Court found that the Board improperly limited the issue to cervical spine disorder and ignored his reports of right ear problems associated with his neck pain.  The Court instructed that the Board should consider the matter under a broader review, and as such, the issue has been re-characterized on the first page. 

The issues of entitlement to service connection for chronic disorder manifested by right ear and neck pain and entitlement to increased ratings for hypertension, as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2010 rating decision, the RO denied the Veteran's claim for entitlement to service connection for heart disease and pacemaker because the evidence of record failed to demonstrate the disorder that was incurred or related to his period of service.  The Veteran was notified of the decision later that month, but he did not appeal this decision. 
 
2.  The additional evidence associated with the claims folder subsequent to the RO's January 2010 rating decision relates to an unestablished fact (favorable medical evidence showing his diagnosed coronary artery disease status post-pacemaker is etiologically related to his service-connected hypertension disability) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.
 
3.  Resolving any doubt in the Veteran's favor, the evidence of record shows that his current diagnosed heart disorder, identified as coronary artery disease status post-pacemaker, is proximately caused by his service-connected hypertension disability.  

4.  Throughout the entire period under appeal, the Veteran's bilateral hearing loss disability has been manifested by no more than a pure-tone average of 35 decibels with 92 percent speech discrimination (Level I) in the right ear, and a pure-tone average of 55 decibels with 90 percent speech discrimination (Level III) in the left ear.

CONCLUSIONS OF LAW

1.  The January 2010 RO rating decision which denied the Veteran's service connection claim for heart disorder is final; and new and material evidence has been received to reopen the Veteran's previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).
 
2.  The criteria for entitlement to service connection for heart disorder as secondary to service-connected hypertension disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for an initial compensable disability rating have not been met for the Veteran's bilateral sensorineural bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

As noted in the Introduction, the Board previously remanded the matters on appeal to the RO (via the AMC) for additional development.  In March 2012, the Board remanded the claims for increased rating for bilateral hearing loss in order to obtain outstanding records of pertinent treatment, and afford him with a VA examination to evaluate the severity of his disability.  

The record reflects that the Veteran's VA treatment records were obtained and associated with the claims folder, and the Veteran was afforded a VA audiology examination in March 2012.  However, the claim was not readjudicated in a supplemental statement of the case (SSOC) as directed, and in May 2014, the Board again remanded the initial increased rating in order to issue a SSOC.  The record now contains a June 2015 SSOC.  

Also, in the May 2014 remand, the Board instructed the RO (via the AMC) to issue the Veteran a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999), for the issue of entitlement to service connection for heart disorder, which was provided to the Veteran in April 2015.  

Accordingly, the Board's remand instructions have been compliance with the Board's 2012 and 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271(1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied service connection claim and grant underlying claim for heart disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to the issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claims.

With regard to the Veteran's appeal arising from his disagreement with the initial rating evaluation following the grant of service connection, the duty to notify has been satisfied.  In such cases, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statements of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records, VA medical treatment records, and indicated private medical records as well as his own statements and testimony have been obtained and associated with the claims folder. 

VA has also provided the Veteran with VA audiology examinations in April 2004 and May 2012 in conjunction with the Veteran's bilateral hearing loss disability.  In each of these examination reports, the examiner identified the nature of the Veteran's disability and recorded his reported history as well as the findings from clinical evaluation.  The 2012 VA audiology examination reports also contains notation on the functional effect of the Veteran's bilateral sensorineural hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  He has retained the services of a representative.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims, and he was afforded a hearing before the undersigned in December 2011.  The Veteran's discussion of the evidence at the hearing before the Board demonstrates that the Veteran understood what evidence was necessary to substantiate his claims.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010).  If any notice deficiency remained following the Veteran's December 2011 hearing, that deficiency was addressed in the September 2013 letter and rendered a harmless error as a result of Veteran's desire to forego another hearing.

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Petition to Reopen Previously Denied Claim and Service Connection 

The Veteran seeks entitlement to service connection for a heart disorder.  Implicit in this claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for heart disorder and pacemaker has been received.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310. 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The United States Court of Appeals for Veterans Claims has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO originally denied the Veteran's claim for service connection for heart disorder and pacemaker in a January 2010 rating decision, because the record failed to demonstrate that a current diagnosed disorder was related to his period of service.  The Veteran was notified of the RO's denial later than month. The Veteran did not appeal, and the RO's decision became final.  38 C.F.R. §§ 3.104, 20.1103. 

 The additional evidence received since the January 2010 rating decision includes VA and private treatment records that reflect treatment for coronary artery disease status post cardiac pacemaker, status post myocardial infraction, and ischemic cardiomyopathy.  The record also contains May 2013 and June 2015 private medical statements from his treating cardiologist, S.T.L., M.D., and an October 2015 private medical opinion report by D.S.B., M.D., which support the medical nexus between the Veteran's current cardiac disorders and his service-connected hypertension disability.  In addition, the record also contains the report of a February 2013 VA heart examination report, in which, the VA examiner noted that the hypertension was a known-risk for the development and acceleration of coronary artery disease, despite the VA examiner's negative medical conclusion.  

These additional VA and private treatment records received since the RO's 2010 rating decision relate to an unestablished facts (a current diagnosed heart disorder that is medically linked to his service-connected hypertension), and that are necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection for heart disorder is reopened.  38 C.F.R. § 3.156.

The Board will now address whether the new evidence of record, when considered in conjunction with the previous evidence of record, contributes to a more complete picture of the circumstances surrounding the origin of the Veteran's current disability and is enough to support a grant of the claim.

In this case, the evidence of record supports an award of service connection on a secondary proximately-caused basis, and as such, the Board does not need not address service connection on secondary aggravation basis or on direct basis in this matter.  There is no doubt that the Veteran meets elements (1) and (2) as the medical evidence of record demonstrates that the Veteran has a current diagnosis of coronary artery disease status post cardiac pacemaker, status post myocardial infraction, and ischemic cardiomyopathy, and he has been awarded service-connection for hypertension disability. 

The remaining issue, therefore, is whether element (3), evidence of a nexus between the service-connected hypertension disability and heart disorder, is met.  Here, the record contains private medical opinions from cardiologists, including his treating cardiologist, which demonstrate that the Veteran's hypertension disability proximately caused his current heart disorder.  Notably, the Veteran was diagnosed with hypertension as early as 2003 during his period of service, and he later developed coronary artery disease and was treated for myocardial infractions and subsequent ischemic cardiomyopathy in 2008.  In particular, in the October 2015 private medical opinion report, Dr. B. provided a lengthy and comprehensive medical statement as well as provided a list of medical literature, all in support his medical conclusion.  

In contrast, the 2013 VA examiner concluded that the Veteran's coronary artery disease was not medically linked to his hypertension disability.  However, the VA examiner noted that hypertension is a known risk factor for the development and acceleration of coronary artery disease.  Moreover, the VA examiner failed to provide a full explanation for why the Veteran's heart disorder was not a complication of his hypertension.  The Board finds that the VA examiner's medical conclusion contains limited probative value in this matter, and is heavily outweighed by the favorable medical opinions in support of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given the favorable medical opinions linking his current diagnosed heart disorder to his hypertension disability, element (3), evidence of a nexus between the service-connected hypertension disability and heart disorder, has been satisfied. 

As such, the medical evidence likely demonstrates that the Veteran's current diagnosed heart disorder is proximately due to his service-connected hypertension disability.  Accordingly, an award of service connection on a causal basis has been shown and the benefit sought on appeal is allowed.


Initial Increased Rating 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

 In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings. 

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable disability rating for his bilateral hearing loss.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b). 

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average. 38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85(e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak, 21 Vet. App. at 454-55.

The Veteran asserts that his hearing loss disability is more severe than the criteria associated with a noncompensable evaluation.  The Veteran reports that he has difficulty hearing and understanding when others are speaking and difficulty hearing the television.  He also reports having difficulty using the telephone when he was previously working as a customer service agent, despite the use of hearing aids.  He believes that his current bilateral hearing loss disability has a greater effect on his activities of daily living than demonstrated by the assigned noncompensable evaluation. 

During the applicable period under appeal, the Veteran's hearing impairment has been evaluated twice times by VA in April 2004 and March 2012. 

At the time of the April 2004 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 20, 25, 20, and 40 decibels in the right ear; and 15, 70, 65, and 60 decibels in the left ear.  Pure-tone threshold averages were 27 in the right ear and 53 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 96 percent in the right ear and 90 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing some speaking when they were on his left side. 

At the time of the March 2012 VA Audiology Examination, the report reveals pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 25, 35, 35, and 45 decibels in the right ear; and 15, 75, 70, and 60 decibels in the left ear. Pure-tone threshold averages were 35 in the right ear and 55 in the left ear.  The Maryland CNC speech recognition testing revealed speech recognition abilities were 92 in both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran complained of difficulty in hearing and understanding when others were speaking, difficulty hearing the television, and difficulty using the telephone, despite the use of hearing aids. 

The Board finds that the Veteran does have an exceptional pattern of hearing impairment in his left ear, with a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  Such exceptional pattern has not been shown in his right ear.  As such, Table VIa or Table VI can be used to determine the severity of the Veteran's left ear hearing impairment, and only Table VI can be used to determine the severity of his right ear hearing impairment. 

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's bilateral hearing loss scores, the March 2012 examination, the more severe hearing disability based on VA findings, show his right ear qualified as Level I (pure tone threshold average of 35 decibels, speech recognition score of 92 percent), and his left ear qualified as Level I (pure tone threshold average of 55 decibels, speech recognition score of 92 percent).  Notably, when applying the left ear under Table VIa, the April 2004 VA examination shows his left ear qualified as Level III (speech recognition score of 90 percent).  As such, the Board will use Level I for the right ear and Level III for the left ear. 

Considering 38 C.F.R. § 4.85, Table VII, the Veteran does not meet the criteria for a compensable evaluation, as the evaluation indicated at the intersection of the columns for Roman numeral I for the right ear and for Roman numeral III for the left ear is zero percent.  There is no objective evidence that he meets the criteria for a compensable rating.  Although the Veteran asserts that his hearing is more severe than the criteria associated with a noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  As noted by the medical evidence, the Veteran had difficulty understanding conversations.  The Veteran is competent to report his hearing symptoms, such as difficulty understanding others.  While his complaints are competent evidence, they have been considered in evaluating the bilateral hearing loss at issue; however, the audiometry evaluations have not shown the severity required for a higher schedular rating, as discussed above. 

Therefore, based on the findings contained in the VA examination reports, the Board finds that the Veteran's claim for a compensable evaluation cannot be granted.  As the preponderance of the evidence is against the increased rating claim denied above, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the Veteran's symptomatology has worsened to a level that warrants a compensable rating at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected hearing loss.  The Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. 

A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the Veteran's hearing loss disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted.


ORDER

As new and material evidence has been received, the previously denied claim for entitlement to service connection for heart disorder and pacemaker is reopened. 

Entitlement to service connection for heart disorder as secondary to service-connected hypertension disability is granted. 

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.


REMAND

Service Connection Claim 

The Veteran seeks entitlement to service connection for chronic disorder manifested by right ear and neck pain.  As pointed out by the Court in the June 2015 Memorandum Decision, the Veteran has consistently reported that his neck disorder is associated with right ear pain that occurs intermittently, and his claim should be expanded to consider a chronic disorder involving the right ear and neck pain.

Notably, the Veteran's service treatment records do show complaints of right ear pain, as well as treatment for compacted right ear canal.  Further, the report of an April 2004 VA general medical examination report shows that the VA examiner felt that the Veteran complaints of right ear pain and associated neck pain were consistent with recurrent right ear infection.  However, the report of an April 2004 VA ear examination shows the Veteran's ears were evaluated as normal.  A November 2004 private treatment records show complaints of right ear pain for the past five to six years that occurs three to four times a month.  During the December 2011 Board hearing, the Veteran testified that he continues to experience right ear and neck pain, and he felt that his neck pain was associated with his right ear problems. 

The finds that a remand is need in order to afford the Veteran with a VA examination to determine the nature and etiology of his claimed chronic disorder manifested by right ear and neck pain.  

Increased Rating Claim 

With respect to the Veteran's claim for compensable rating for hypertension, the Board notes that additional VA treatment records have been associated with the claims folder since the claim was adjudicated in an April 2015 Statement of the Case.  The Veteran has not waived initial review by the Agency of Original Jurisdiction (AOJ).  To ensure that the Veteran's procedural rights are protected, insofar as he is afforded the opportunity for AOJ adjudication in the first instance, the Board must return these matters to the AOJ, for its initial consideration of the evidence.

TDIU 

The evidence of record indicates that the Veteran is unemployable, at least in part, because of his now awarded service-connected heart disability.  See VA and private treatment records, as well as statements from the Veteran.  However, it is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a)  until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for heart disability discussed above.  As such, the issue of TDIU is deferred pending the rating of the Veteran's now service-connected heart disability. 

The Board notes that if the Veteran does not meet the schedular criteria for 38 C.F.R. § 4.16(a) after the assignment of the rating for service-connected heart disability and the resolution of the claim for service connection for chronic disorder manifested by right ear and neck pain as well as increased rating for hypertension, then the AOJ should consider the Veteran's TDIU claim under the provisions of 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1. Seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private medical treatment and associate those records with the claims folder. 

2. Arrange for the Veteran to undergo a VA examination with the appropriate specialist to determine the nature and etiology of his claimed chronic disorder manifested by right ear and neck pain.  The RO/AMC should make the claims file available to the examiner, who should review the entire claims file in conjunction with the examination. In the examination report, the examiner should perform all studies deemed appropriate and set forth the findings in detail.  The examiner should provide a detailed review of the Veteran's history and current complaints pertaining to his claimed conditions.

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of clinical examination, the examiner should address the following: 

a. Clearly identify whether the Veteran has a current diagnosed disorder manifested by his complaints of intermittent right ear and neck pain.  

b. For any diagnosed disorder, determine whether it is at least as likely as not (50 percent or greater probability) first manifested during the Veteran's period of service, or is otherwise related to his period of service.  In doing so, the VA examiner should consider the Veteran's reported history of right ear and neck pain in service, as well as the diagnosis of recurrent ear infections shown in the April 2004 VA general medical examination. 

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason why.

3. Thereafter, the RO/AMC should review the claim folder to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the service connection claim, increased rating claim, and the claim for TDIU, to include extraschedular considerations under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the RO/AMC should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


